IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1562-09



WALTER AARON HAMILTON, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
BEXAR COUNTY



           Per curiam. KEASLER and HERVEY, JJ., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the petition exceeds 15 pages. 
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.


Filed: March 3, 2010
Do Not Publish